Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of
March 27, 2017, between CELLECTAR BIOSCIENCES, INC., a Delaware corporation (the
"Company"), and John E. Friend II ("Executive").

 

RECITALS

 

The Company and Executive desire to enter into this Agreement to document the
terms and conditions of Executive's employment by the Company. The parties
hereto agree as follows:

 

1.           Employment. The Company shall employ Executive, and Executive
hereby agrees to employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date (as
defined below) and ending as provided in Section 4 hereof (the “Employment
Period”).

 

2.           Position and Duties.

 

(a)           During the Employment Period, Executive will serve as the Vice
President and Chief Medical Officer of the Company. Executive will have the
normal duties, responsibilities and authority of his role, subject to the
overall direction and authority of the Board of Directors of the Company (the
“Board”) and the Chief Executive Officer.

 

(b)           During the Employment Period, except as otherwise determined by
the Board, Executive will report to the Chief Executive Officer, and will devote
his full business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company. During the Employment Period, Executive shall not serve as an
officer or director of, or otherwise perform services for compensation for, any
other entity without the prior written consent of the Board (which shall not be
unreasonably withheld or delayed); provided that Executive may serve as an
officer or director of or otherwise participate in purely educational, welfare,
social, religious, recreational and civic organizations so long as such
activities do not interfere with Executive's employment.

 

(c)           For purposes of this Agreement, the term "Company" shall include
all of the Company's Subsidiaries. The term "Subsidiaries" shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.

 

3.           Compensation and Benefits.

 

(a)           Compensation.

 

(i)           Base Salary. During the Employment Period, Executive's base salary
will be three hundred fifty-five thousand dollars ($355,000) per annum (as may
be adjusted from time to time by the Board, the "Base Salary"), which salary
will be payable by the Company in regular installments in accordance with the
Company's general payroll practices (in effect from time to time). Executive's
Base Salary for any partial year will be prorated based upon the number of days
elapsed in such year.

 



 1 

 

 

(ii)          Bonus. During the Employment Period, Executive will be eligible to
earn an annual bonus each calendar year (commencing with calendar year 2017),
under the terms and conditions of the Company's annual incentive compensation
plan for which Executive's initial target shall be thirty percent (30%) of Base
Salary, prorated for partial years of employment.

 

(b)           Benefits.

 

(i)           During the Employment Period, Executive will be entitled to
participate in all of the Company's employee benefit programs for which senior
executive employees of the Company are generally eligible in accordance with the
terms and conditions of such program s as the same may be modified from time to
time.

 

(ii)          In addition to the benefits described in Section 3(b)(i) above,
during the Employment Period, Executive will also be entitled to the following
(without duplication):

 

(A)           Vacation. Three weeks of paid vacation each calendar year, which
if not taken during any year may not be carried forward to subsequent calendar
year(s) or otherwise paid; and

 

(B)           Personal Days. Four paid personal days each calendar year, which
if not taken during any year may not be carried forward to subsequent calendar
year(s) or otherwise paid; and

 

(C)           Business Expenses. Reimbursement for all reasonable business
expenses incurred by Executive in the course of performing his duties and
responsibilities under this Agreement, and that are excludable from gross
income, with respect to travel, entertainment and other business expenses,
subject to the Company's requirements with respect to reporting and
documentation of such expenses.

 

(D)           Signing Bonus. A one-time signing bonus of $50,000, to be paid as
part of the first regular payroll.

 

(c)           Withholding. All amounts payable to Executive as compensation
hereunder shall be subject to all required and customary withholding by the
Company.

 

4.           Termination and Obligations of the Company Upon Termination.

 

(a)           At-Will Employment. Executive’s employment is at-will and shall be
of no specific period. Executive is free to resign at any time, for any reason
or no reason, as Executive deems appropriate. Subject to this Section 4, the
Company has a similar right to terminate Executive employment at any time, with
or without Cause (as defined below).

 

(b)           Death. If Executive's employment is terminated due to Executive's
death, the Company will pay to Executive's estate Executive's (i) Base Salary
through the date of termination to the extent not theretofore paid, any accrued
vacation pay to the extent not theretofore paid and any reimbursement of
business expenses as described in Section 3(b)(ii)(B) above (together, the
"Accrued Obligations") and (ii) the bonus described in Section 3(a)(ii) above
for the calendar year in which such termination occurs if Executive would have
otherwise been entitled to receive such bonus had his employment not been
terminated (provided that if the date of such termination occurs prior to the
last day of the calendar year in respect of which such bonus is awarded, then
such bonus will be prorated upon the number of days elapsed prior to Executive's
date of termination). Any such bonus amount payable under this Section 4(b) will
be payable at such time as such amount would have been payable had Executive's
employment not been terminated.

 



 2 

 

 

(c)           Disability. If Executive's employment is terminated either by
Executive or the Company due to Executive's Disability, Executive will be
entitled to receive (i) his Accrued Obligations, (ii) such benefits as are
available to Executive under the Company's long-term disability insurance plans
(if any) as in effect on the date of termination, (iii) continuation of Company
provided health insurance at the Company's cost during the COBRA continuation
period, and (iv) the bonus described in Section 3(a)(ii) above for the calendar
year in which such termination occurs if Executive would have otherwise been
entitled to receive such bonus had his employment not been terminated (provided
that if the date of such termination occurs prior to the last day of the
calendar year in respect of which such bonus is awarded, then such bonus will be
prorated upon the number of days elapsed prior to Executive's date of
termination). Any such bonus amount payable under this Section 4(c) will be
payable at such time as such amount would have been payable had Executive's
employment not been terminated. “Disability” means any physical or mental
condition of Executive that (i) results in a qualification for benefits under
the Company's long term disability insurance plans (referred to above) or (ii)
in the good faith judgment of the Board, based upon the receipt of competent
medical advice, results in the inability of Executive to perform his services
under this Agreement and such incapacity will likely continue for a period of at
least 180 consecutive days or at least 180 days in any 365 consecutive day
period.

 

(d)           Resignation or Termination for Cause. If Executive's employment is
terminated due to Executive's resignation without Good Reason (as defined below)
or a termination by the Company for Cause, Executive will be entitled to receive
his Accrued Obligations. If such an event occurs within three years of the
Executive’s first day of employment, Executive will also reimburse the Company
for the entire amount of the Singing Bonus from Section 3(b)(ii)(D) above.

 

(e)           Termination by the Company Without Cause, or by Executive for Good
Reason. If Executive's employment is terminated by (i) the Company without
Cause, or (ii) by Executive for "Good Reason," Executive will be entitled to
receive (A) his Accrued Obligations, (B) a cash severance payment equal to fifty
percent (50%) of Executive's Annual Base Salary, payable in regular installments
in accordance with the Company's general payroll practices (in effect from time
to time) beginning on the first pay date following the date of termination and
ending on the sixth monthly anniversary date of the first pay date, (C) addition
of the cost of Company-provided health insurance to each severance payment made
in accordance with Section 4(e)(B) above, and (D) the bonus described in Section
3(a)(ii) above for the calendar year in which such termination occurs if
Executive would have otherwise been entitled to receive such bonus had his
employment not been terminated (provided that if the date of such termination
occurs prior to the last day of the calendar year in respect of which such bonus
is awarded, then such bonus will be prorated upon the number of days elapsed
prior to Executive's date of termination). Any such bonus amount payable under
this Section 4(e) will be payable at such time as such amount would have been
payable had Executive's employment not been terminated. In addition to the
foregoing, the Company shall provide to Executive, for a period of up to six (6)
months following the date of termination of employment with the Company,
outplacement services, including, but not limited to: instruction and counseling
to assess and develop job goals and interviewing, networking and negotiating
skills; assistance with resume preparation and initiation of a job search;
secretarial support, and the use of private offices at the outplacement firm's
premises. Executive and the Company shall agree upon the outplacement services
provider, and the aggregate cost of such services under this Section 4(e) shall
not exceed Seventy Five Hundred Dollars ($7,500).

 



 3 

 

 

As a condition to the Company's obligations to make the payments described in
this Section 4(e), the Company and Executive will execute and deliver within 30
days after the date of termination of employment a general mutual release in the
form reasonably required by the Company. Notwithstanding anything in this
Agreement to the contrary, the Company will have no obligation to pay any
amounts payable under this Section 4(e) during such times as Executive is in
breach of Sections 5, 6, or 7 hereof.

 

(f)           Other. Except as otherwise expressly provided herein, all of
Executive's rights to salary, bonuses, employee benefits and other compensation
hereunder which would have accrued or become payable after the termination or
expiration of the Employment Period shall cease upon such termination or
expiration, other than those expressly required under applicable law.

 

(g)           Definition of "Cause.” For purposes of this Agreement, "Cause"
shall mean:

 

(l)           the commission by Executive of a (i) felony or (ii) to the extent
it compromises the best interests of the Company or renders Executive unfit or
unable to perform his services and duties hereunder, any other criminal act
(excluding any such acts involving the operation of a motor vehicle);

 

(2)           the commission by Executive of any act or any omission to act by
Executive involving fraud, dishonesty or disloyalty with respect to the Company
or any of its customers or suppliers;

 

(3)           the continued failure by Executive to perform substantially his
duties to the Company (other than any such failure resulting from Executive's
Disability) after written notice thereof (specifying the particulars thereof in
reasonable detail and requirements for remediation) and a reasonable opportunity
to be heard and cure such failure, if cure is possible under the circumstances,
are given to Executive by the Board (it being agreed that such opportunity to be
heard and cure period shall not cumulatively exceed thirty (30) consecutive days
from the date written notice of such failure to perform is delivered by
Executive); or

 

(4)           a breach by Executive of Sections 5, 6, or 7 hereof.

 

Notwithstanding the foregoing, immediately following a "Change in Control" of
the Company, the definition of Cause shall exclude Subsection 4(g)(3) above.

 

(h)           Definition of Good Reason. A termination by Executive for "Good
Reason" means Executive's resignation from employment by the Company, after any
of the following and not later than thirty (30) days following the expiration of
the Cure Period (defined below):

 

(1)           a decrease of ten percent (10%) or more in Executive's Base
Salary;

 

(2)           a material diminution in Executive's authority, duties, or
responsibilities;

 

(3)           a requirement that Executive relocate his primary office to a
location more than fifty (50) miles away from the current geographic location at
which Executive performs services; or

 



 4 

 

 

(4)           any other action or inaction that constitutes a material breach by
the Company of this Agreement.

 

No occurrence shall constitute a basis for a termination for "Good Reason"
unless Executive notifies the Company, in writing, within thirty (30) days after
such occurrence that Executive considers such occurrence to be a basis for a
termination with "Good Reason" and, the Company fails to cure such occurrence
within (30) days following receipt of such notice. The Company and Executive
intend that a resignation by Executive for Good Reason, as defined above,
constitutes an involuntary separation from service within the meaning of Section
409A of the Internal Revenue Code (the "Code").

 

(i)           Definition of Change in Control. For purposes of this Agreement,
"Change in Control" shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules
promulgated thereunder as then in effect) of shares representing more than 50%
of the aggregate voting power represented by the issued and outstanding capital
stock of the Company entitled to vote in the election of directors, (b) the
occupation of a majority of the seats (other than vacant seats) on the Board by
persons who were neither (i) nominated by the Board; nor (ii) appointed by
directors so nominated, (c) the dissolution or liquidation of the Company, (d) a
reorganization, merger, or consolidation of the Company with one or more
entities as a result of which the holders of the Company's outstanding equity
securities prior to such transaction do not hold equity securities representing
a majority of the voting power of the surviving entity, or (e) the sale of all
or substantially all of the Company's assets.

 

5.           Confidential Information and Trade Secrets.

 

(a)           “Confidential Information” means information (to the extent it is
not a Trade Secret), whether oral, written, recorded, magnetically or
electronically or otherwise stored and whether originated by Executive or
otherwise coming into the possession or knowledge of Executive, which is
possessed by or developed for the Company and which relates to the Company’s
existing or potential business, which information is not reasonably
ascertainable by the Company’s competitors or by the general public through
lawful means, and which information the Company treats as confidential,
including but not limited to information regarding the Company’s products or
services, specifications, designs, processes, business affairs, business plans,
strategies, finances, computer programs, research, customer development,
planning, purchasing, finance, marketing, customer relations and customer
information, and other information received by the Company from others which the
Company has an obligation to treat as confidential. “Trade Secret” means a trade
secret as that term is defined under Wis. Stat. §134.90.

 

(b)           Confidentiality Obligations. During the Employment Period and for
a period of two (2) years after the termination of Executive’s employment with
the Company, regardless of the reason for such termination, Executive shall not
use or disclose any of the Company’s Confidential Information. Additionally,
during and after termination of employment with the Company, Executive shall not
use or disclose the Company’s Trade Secrets so long as they remain Trade
Secrets.

 

6.           Intellectual Property; Inventions and Patents. Executive
acknowledges and agrees that all inventions, innovations, improvements,
developments, methods, designs, analyses, drawings, reports and all similar or
related information (whether or not patentable) which relate to the Company's or
any of its Subsidiaries' actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive while employed by the Company ("Work Product")
belong to the Company or such Subsidiary. Executive will promptly disclose such
Work Product to the Board and perform all actions reasonably requested by the
Board (whether during or after the Employment Period) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

 



 5 

 

 

7.           Noncompetition; Non-Solicitation.

 

(a)           Noncompetition. Executive acknowledges that in the course of his
employment with the Company he shall become familiar with the Company's trade
secrets and with other Confidential Information concerning the Company and its
Subsidiaries and that his services shall be of special and unique value to the
Company and its Subsidiaries. Therefore, Executive agrees that, during the
period of Executive's employment with the Company and for period of twelve (12)
consecutive months immediately following the date of Executive's termination of
employment by the Company (the "Noncompete Period"), he shall not, without prior
written approval by the Board, directly or indirectly participate in any country
in which the Company is doing business at the time of Executive's termination of
employment with the Company in any business competing with the businesses of the
Company or its Subsidiaries conducted during the Employment Period
(collectively, the "Business"), either as a partner, proprietor, shareholder,
officer, director, agent, employee, consultant or otherwise. Executive agrees
and acknowledges that the potential harm to the Company of its non-enforcement
outweighs any harm to Executive of its enforcement by injunction or otherwise.
Executive further acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to subject matter, time period and
geographical area. Nothing herein shall prohibit Executive from being a passive
owner of not more than five percent (5%) of the outstanding securities of any
publicly traded company engaged in the Business, so long as Executive has no
active participation in the Business of such company, unless otherwise approved
by the Board.

 

(b)           Non-Solicitation. During the Noncompete Period, Executive shall
not directly or indirectly (i) induce or attempt to induce any employee of the
Company or any Subsidiary to leave the employ of the Company or such Subsidiary
(other than through general advertisements for employment not directed at
employees of the Company or any of its Subsidiaries), (ii) solicit to hire any
person who was an employee of the Company or any Subsidiary at any time during
the six (6) months preceding the termination of the Employment Period (other
than through general advertisements for employment not directed at employees of
the Company or any of its Subsidiaries) or (iii) solicit or attempt to solicit
for the purpose of engaging in any business in which the Company was engaged at
the time of Executive's termination of employment and in which the Company was
still engaged at the time of Executive's solicitation, any customer who was a
customer of the Company during the last twelve (12) months of Executive's
employment with the Company.

 

(c)           Enforcement. If at the time of enforcement of Sections 5, 6, or 7
of this Agreement a court holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope, or area.
Because Executive's services are unique and because Executive has access to
Confidential Information and Work Product, the parties hereto agree that money
damages would not be an adequate remedy for any breach of this Agreement.
Therefore, in the event a breach or threatened breach of this Agreement, the
Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security). In addition, in the event of an alleged breach or violation by
Executive of Section 7(a) or 7(b), the Noncompete Period will be tolled during
the pendency of any proceeding (including any arbitration) over such breach or
violation, provided that such proceeding was initiated during the Noncompete
Period. Executive agrees that the restrictions contained in Sections 5, 6, and 7
are reasonable.

 



 6 

 

 

8.           Section 280G.

 

(a)           If any of the payments or benefits received or to be received by
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or Executive's termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the “280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 8, be subject to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then prior
to making the 280G Payments, a calculation shall be made comparing (i) the Net
Benefit (as defined below) to Executive of the 280G Payments after payment of
the Excise Tax to (ii) the Net Benefit to Executive if the 280G Payments are
limited to the extent necessary to avoid being subject to the Excise Tax. Only
if the amount calculated under (i) above is less than the amount under (ii)
above will the 280G Payments be reduced to the minimum extent necessary to
ensure that no portion of the 280G Payments is subject to the Excise Tax. “Net
Benefit” shall mean the present value of the 280G Payments net of all federal,
state, local, foreign income, employment, and excise taxes. Any reduction made
pursuant to this Section 8 shall be made in a manner determined by the Company
that is consistent with the requirements of Section 409A.

 

(b)           All calculations and determinations under this Section 8 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and Executive for all purposes. For purposes of making
the calculations and determinations required by this Section 8, the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
application of Section 280G and Section 4999 of the Code. The Company and
Executive shall furnish the Tax Counsel with such information and documents as
the Tax Counsel may reasonably request in order to make its determinations under
this Section 8. The Company shall bear all costs the Tax Counsel may reasonably
incur in connection with its services.

 

9.           Section 409A.

 

(a)           General Compliance. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A, and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest, or other expenses that
may be incurred by Executive on account of non-compliance with Section 409A.

 

(b)           Specified Employee. Notwithstanding any other provision of this
Agreement, if any payment or benefit provided to Executive in connection with
his termination of employment is determined to constitute "nonqualified deferred
compensation" within the meaning of Section 409A and Executive is determined to
be a "specified employee" as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
Executive's death (the "Specified Employee Payment Date"). The aggregate of any
payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to Executive in a lump sum on the Specified Employee
Payment Date and thereafter, any remaining payments shall be paid without delay
in accordance with their original schedule.

 



 7 

 

 

(c)           Reimbursements. To the extent required by Section 409A, each
reimbursement or in-kind benefit provided under this Agreement shall be provided
in accordance with the following:

 

(i)           the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year;

 

(ii)           any reimbursement of an eligible expense shall be paid to
Executive on or before the last day of the calendar year following the calendar
year in which the expense was incurred; and

 

(iii)           any right to reimbursements or in-kind benefits under this
Agreement shall not be subject to liquidation or exchange for another benefit.

 

(d)           Tax Gross-ups. Any tax gross-up payments provided under this
Agreement shall be paid to Executive on or before December 31 of the calendar
year immediately following the calendar year in which Executive remits the
related taxes.

 

10.           Miscellaneous.

 

(a)           Survival. Except as otherwise provided in this Agreement, Sections
4 through 10, inclusive, shall survive and continue in full force in accordance
with their terms notwithstanding the expiration or termination of the Employment
Period.

 

(b)           Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

 

Notices to Executive:

 

  John E. Friend   [REDACTED]   [REDACTED]

 

Notices to the Company:

 

  Cellectar Biosciences, Inc.   3301 Agriculture Drive   Madison, WI  53716    
    Attention: Board of Directors     Chief Executive Officer and Secretary

 



 8 

 

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

 

(c)           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

(d)           Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

(e)           No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

 

(f)           Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

 

(g)           Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.

 

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “company” shall mean the Company as herein before defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

(h)           Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Wisconsin, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Wisconsin or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Wisconsin. Subject to Section 10(i) below,
each party hereby expressly and irrevocably agrees that any case or controversy
related to this Agreement must be conducted in state Circuit Court in Dane
County, Wisconsin, or the United States District Court for the Western District
of Wisconsin. Each party hereby irrevocably consents to personal jurisdiction in
such court and to accept service of process in accordance with the provisions of
the laws of the State of Wisconsin. Executive hereby waives any and all right to
trial by jury in any action or proceeding related to this Agreement.

 



 9 

 

 

(i)           Dispute Resolution. Because disputes arising in connection with
complex agreements are most quickly and economically resolved by an experienced
and expert person, the parties agree that claims relating to an alleged breach
of this Agreement (excluding claims arising under Sections 5, 6, and/or 7) shall
be resolved by binding arbitration with a single arbitrator before the American
Arbitration Association in Madison, Wisconsin, pursuant to the then-applicable
rules of the American Arbitration Association. If Executive is determined in
such arbitration to be successful in asserting his rights, Executive shall be
entitled to reimbursement of all legal fees reasonably incurred in asserting
Executive's rights under the Agreement.

 

(j)           Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company's right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

 

(k)           Insurance. The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.

 

(l)           Executive's Cooperation. During the Employment Period and
thereafter, Executive shall cooperate with the Company and its Subsidiaries in
any internal investigation, any administrative, regulatory or judicial
investigation or proceeding or any dispute with a third party as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company's request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive's possession, all at times and on
schedules that are reasonably consistent with Executive's other permitted
activities and commitments).

 

 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



  CELLECTAR BIOSCIENCES, INC.                       By:  /s/ Chad Kolean        
      Its:    Vice President and Chief Financial Officer                    
EXECUTIVE                     /s/ John E. Friend II     John E. Friend II  

 

 



 11 

 